DETAILED ACTION
This Final action is responsive to communications: 08/26/2021.
Applicant amended claims 21-32, 34-35, and 38. Cancelled claims 33, 36-37. New claim 38 was added. Claims 21-32, 34-35, and 38 are pending. Claims 21 and 34 are independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”.
C) Per MPEP 2173.04, undue breadth of the claim may be addressed under different statutory provisions, depending on the reasons for concluding that the claim is too broad. 
	D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed prior art must be considered in its entirety. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.
E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 34, 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 34, lines 12-15 recite “…set a corresponding resistance of the first resistive memory element and the fourth resistive memory element to
represent a binary weight value ….perform a read operation of the RRAM…” the functional limitation is not understood in terms of apparatus setup and functional capability described in specification. The limitation states the requirement/ condition (no at least language for example) for function of the device of Fig. 3 which does not align or match with the functional requirements described in spec para [0033] and Fig. 3 circuitry configuration. Spec states that the resistance of the first resistive memory device and the fourth resistive memory device will be set to a low resistance while the resistance of the second resistive memory device and the third resistive memory device will be set to a high resistance. Thus the limitation does not match with spec and is unclear and not understood. Definiteness of claim language requires a determination of whether those skilled in the art would understand what is claimed when the claim is read in light of the specification. Definiteness of claim language must be analyzed in light of the content of the particular application disclosure. See MPEP 2173.02 II.
Further “the RRAM” (last line) must be clarified and re-written to state whether it means element or, system or, Cells.
Correction required.
Dependent claim 35 is also rejected under this category.
If applicable, Applicant is requested to check all claim informality, language issues (e.g. antecedent issues, redundant issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.  

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 21-24, 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MANIPATRUNI et al. (WO2017/105514A1).
Regarding independent claim 21, MANIPATRUNI teaches  a resistive random-access memory (RRAM) system (Fig. 6A: 600 “NV PCM bit-cells which are operable for in memory pattern matching”, see also Fig. 6B-Fig. 6C and para [0071]), comprising:
a plurality of RRAM cells (Fig. 6A compute cells with e.g. 601_11….601_23), 
each (See e.g. Fig. 6A: 601_11, 601_12, 601_13 is a compute cell) comprising:
a bit line (Fig. 6A: WL1); and
(Fig. 6A: NVM 601_11, NVM 601_12) coupled to the bit line (Fig. 6A: WL1);
comparator circuitry (Fig. 6A: 402_1) coupled to the bit line of each of the plurality of RRAM cells (see Fig. 6A);
and
memory control circuitry (para [0021]: logic 104) configured to perform a simultaneous read operation (Fig. 6A: see common select line SL1 coupled to select transistors of 601_11, 601_12) of the plurality of RRAM cells (Fig. 6C in context of para [0079]-para [0081]: SL1 is turned to high voltage to select the row and for computing dot product for the row).
Regarding claim 22, MANIPATRUNI teaches the RRAM system of claim 21, wherein each of the plurality of RRAM cells (See e.g. Fig. 6A: 601_11, 601_12, 601_13 is a compute cell)
further comprises:
• a word line (Fig. 6A: SL1);
• at least two select lines (Fig. 6A: BL1, BL2); and
• at least two switches (Fig. 6A: select transistor 601_11, select transistor 601_12), each switch having a gate coupled to the word line (Fig. 6A: SL1) and 
each switch (e.g. Fig. 6A: select transistor 601_11) coupled to a respective select line (e.g. Fig. 6A: BL1), 
wherein each switch (e.g. Fig. 6A: select transistor 601_11) is coupled to a respective one of the at least two resistive memory elements (e Fig. 6A: NVM 601_11).
Regarding claim 23, MANIPATRUNI teaches the RRAM system of claim 22, wherein the at least two switches are transistors (see Fig. 6A: “select transistors” are nmos transistors).
Regarding claim 24, MANIPATRUNI teaches the RRAM system of claim 21, wherein each of the plurality of RRAM cells further comprises at least two additional resistive memory elements coupled to the comparator circuitry (Fig. 6A: at least two additional resistive memory elements e.g. 601, see para [0072]).
Regarding claim 38, MANIPATRUNI teaches the RRAM of claim 21, wherein the memory control circuitry is further configured to perform the simultaneous read operation of the plurality of RRAM cells by causing the comparator circuitry to aggregate output signals from the plurality of RRAM cells (Fig. 6C: dot product for full row is performed and all cells are read together to perform the function).

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 21-32, 34-35, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 10,706,923 B2 . :
For example, 
Regarding claim 21, US 10,706,923 B2 teaches a resistive random-access memory (RRAM) system, comprising: (US 10,706,923 B2 claims 1 and 4)
• a plurality of RRAM cells, each comprising: (US 10,706,923 B2 claim 4)
• a bit line; and (US 10,706,923 B2 claim 4)
• at least two resistive memory elements coupled to the bit line; and (US 10,706,923 B2 claims 1 and 4)
• comparator circuitry coupled to the bit line of each of the plurality of RRAM cells. (US 10,706,923 B2 claims 1 and 4), and 
memory control circuitry configured to perform a simultaneous read operation of the plurality of RRAM cells (US 10,706,923 B2 claims 1-8 in combination).
Similarly, Regarding claim 34, US 10,706,923 B2 claims 1-8 teaches all limitations.
Similar analysis can be performed to show that, dependent claims inclusive of 21-37  are obvious over US 10,706,923 B2 claims 1-8.

Allowable Subject Matter
Claims 25-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further, any nsdp double patenting rejection and claim language informality (if applicable) must be over-come.

Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.


Response to Arguments
Spec objection is withdrawn based on amendment.
NSDP double patenting rejection is maintained. See Terminal Disclaimer not being approved.
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new rejection.

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Obradovic et al. (US 2019/0280694 A1) is pertinent to all claims, for example, regarding claim 21, it teaches a resistive random-access memory (RRAM) system (Fig. 2: 180 “digital neural network”, para [0026]), comprising: a plurality of RRAM cells (Fig.  each (See Fig. 3: 100A cell) comprising: a bit line (Fig. 3: 150); and
at least two resistive memory elements (Fig. 3: 110A, 120A) coupled to the bit line (Fig. 3: 150);
comparator circuitry (Fig. 2: 190 “bit count and sign block”, para [0027]) coupled to the bit line of each of the plurality of RRAM cells (see Fig. 2 and Fig. 3);
and
memory control circuitry (para [0026]: e.g. MAC operation controller circuit) configured to perform a simultaneous read operation (Fig. 3: see single select line coupled to select transistor of 132, 134) of the plurality of RRAM cells (Fig. 3 in context of para [0022]: “Select line 108 may be used to select the computing cell”).
US 20200098428 A1: Teaches DIGITAL RRAM-BASED CONVOLUTIONAL BLOCK. Fig. 1-Fig. 10 applicable for all claims.
Garbin et al. (US 2018/0144240 A1) teaches regarding independent claim 21, Garbin teaches a resistive random-access memory (RRAM) system (Fig. 1: 100 unit system employed with e.g. Fig. 10 resistive MRAM device. See examiner annotated version of Garbin Fig. 10 for all Fig. 10 references. See para [0074] for applicable resistive memory types and See Fig. 2-Fig. 14 for illustrated components), comprising: 
a plurality of RRAM cells (Fig. 10: 100 is one cell; see e.g. two cells shown in Fig. 10. See also Fig. 3:100),  each (Fig. 10: 100) comprising:  a bit line (Fig. 10: BL); and
 at least two resistive memory devices (Fig. 10: w0, /w0) coupled to the bit line (Fig. 10: BL); and comparator circuitry (Fig. 10: Sense Amplifier. See also Fig. 3: 210. Encompasses function of comparator) coupled to the bit line (Fig. 10: BL) of each of the plurality of RRAM cells (see Fig. 10: 100). It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)